department of the treasury internal_revenue_service washington d c mar 2a tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b company c plan x trust w trust y subtrust a subtrust b date year date year date date year date year page dear this is in response to the letter submitted by your authorized representative as supplemented by correspondence dated and in which you taxpayer b request letter rulings concerning the application of sec_402 of the internal_revenue_code to the following facts and representations that your authorized representative asserts support your ruling_request taxpayer b is the surviving_spouse of taxpayer a whose date of birth was date year taxpayer a was a participant in plan x which your authorized representative asserts is qualified under sec_401 of the code company c is the administrator of plan x on date year taxpayer a named trust y as the sole beneficiary of any death_benefit payable under plan x trust w is a restatement of trust y trust w was executed on date year taxpayer a died on date year having attained his required_beginning_date as that term is defined in sec_401 of the code trust w provides in relevant part that taxpayers a and b were the joint trustors and joint trustees thereof furthermore article vi sec_2 of trust w provides in relevant part that ‘ in the event of the death or disability of taxpayer a or taxpayer b the other shall act as sole successor trustee article v sec_2b of trust w provides in relevant part that if benefits of qualified_retirement_plans are payable to the trust the trustee may elect to receive such benefits in installments or in a lump sum article v sec_2c of trust w provides in relevant part that upon the death of one trustor survived by the other trustor the trustee shall divide the trust estate including employee benefit proceeds into two shares which shall be designated subtrust a and subtrust b article v sec_4 of trust w provides in relevant part that the trustee of trust w shall pay to the surviving trustor the income of subtrust a and as much of the principal of subtrust a up to the whole thereof as the surviving trustor may demand in writing article v section of trust w provides in relevant part that trustee of trust w shall pay to the surviving trustor the income of subtrust b and as much of the principal page as the trustee in the trustee’s discretion deems necessary for the surviving trustor’s proper support care and maintenance article vii of trust w provides in relevant part that the trustee s thereof shall have full discretion to allocate trust w property between subtrust a and subtrust b on date year which date was after the date of taxpayer a’s death company c established a non tax qualified account account q in the name of and for the benefit of taxpayer b and transferred assets from plan x payable to taxpayer b to account q shortly before date year taxpayer b had advised company c of the manner in which she wished her survivor interest in plan x to be invested company c advised her at that time that it would set up account q would transfer her interest in plan x to account q and would invest her account q according to her investment preferences your authorized representative asserts that company c did not advise taxpayer b that she may have had the right to roll over’ her interest in plan x to another qualified_plan including an ira described in code sec_408 additionally your authorized representative asserts that company c did not advise taxpayer b that transferring her plan x interest to account q would result in a taxable_distribution based on the above facts and representations you request the following letter tulings that taxpayer b as taxpayer a's surviving_spouse will be treated as having been eligible to receive the entire distribution from plan x directly from taxpayer a and not from trust w thus taxpayer b will be treated as having been eligible to roll over her plan x interest into an ira set up and maintained in her name and that pursuant to sec_402 of the code and revproc_2003_16 taxpayer b is granted an extension of time not to exceed days measured from the date of this letter_ruling to roll over her plan x distribution or any portion thereof into an ira set up and maintained in her name with respect to your ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid page sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 a of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse page were the employee sec_1_402_c_-2 of the regulations q a provides generally that if'a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed subparagraph b provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 l r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to your first ruling_request generally if a decedent's qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in this case trust w was the sole named beneficiary of taxpayer a’s interest in plan x after taxpayer a’s death taxpayer b became the sole trustee of trust w with the authority to allocate trust w assets in any way in which she deemed appropriate taxpayer b could have demanded that trust w’s interest in plan x be distributed to trust w in a lump sum then taxpayer b could have allocated trust w’s interest in plan x to subtrust a demanded in writing that trust w’s interest in plan x be paid to her as surviving trust w trustor if she had done so taxpayer b as the individual who would have made if she had done so taxpayer b could then have page every decision leading up to trust w’s interest in plan x being paid to her would have been treated as having acquired said plan x interest from taxpayer a and not from trust w based on the above the service will treat taxpayer b taxpayer a’s surviving_spouse as a spouse under sec_402 of the code who would have been eligible to roll over the above described plan x interest into an ira set up and maintained in her name thus with respect to your first ruling_request we conclude as follows that taxpayer b as taxpayer a's surviving_spouse will be treated as having been eligible to receive the entire distribution from plan x directly from taxpayer a and not from trust w thus taxpayer b will be treated as having been eligible to roll over the above described plan x interest into an ira set up and maintained in her name with respect to your second ruling as noted previously a rollover generally must be accomplished no later than the day following the date on which the payee or distributee received his her qualified_plan distribution the day requirement was not satisfied in this case however the facts of this case indicate that company c created account q a non qualified account to hold trust w’s interest in plan x without advising taxpayer b either that she may have been eligible to roll over said plan x interest into an ira set up and maintained in her name or that placing the plan x interest in account q resulted in a taxable_distribution in effect taxpayer b relied upon company c for advice concerning the disposition of said plan x interest to her detriment based on the above pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from plan x you taxpayer b are granted a period of days from the issuance of this ruling letter to accomplish a rollover of the plan x distribution or any portion thereof except as noted below provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into an ira set up and maintained in the name of taxpayer b will be considered rollover_contributions within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this ruling assumes that plan x was or is qualified within the meaning of code sec_401 a and its trust tax-exempt under code sec_501 at all times relevant thereto it assumes that any ira set up and maintained in the name of taxpayer b to page receive the rollover_contribution of the death_benefit from plan x will meet the requirements of code sec_408 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative the author of this ruling is who may be reached at phone or fax sincerely yours c2 awe v baw - employee_plans technical group manager enclosures deleted copy of letter_ruling form_437
